Name: Commission Regulation (EEC) No 2480/81 of 25 August 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 81 Official Journal of the European Communities No L 244/9 COMMISSION REGULATION (EEC) No 2480/81 of 25 August 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 28 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 August 1981 . For the Commission Poul DALSAGER Member of the Commission O OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 244/ 10 Official Journal of the European Communities 27. 8 . 81 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-151 07.01 All New potatoes 774 147-99 47-22 113-11 12-91 23 487 52-52 10-20 1.2 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 3 261 626-23 199-27 474-24 54-52 99 122 221-65 42-56 1.3 07.01-451 07.01-47 ] 07.01 F II Beans of the species Phaseolus 1 129 215-81 68-87 164-95 18-83 34 251 76-60 14-88 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 129-70 41-38 99-13 11-31 20 584 46-03 8-94 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 457-47 145-57 346-44 39-82 72 411 161-91 31-09 1.6 07.01-63 ex 07.01 H Onions (other than sets) 439 84-74 27-04 64-91 7-39 13 494 30-03 5-88 1.7 07.01-67 ex 07.01 H Garlic 9 005 1 736-82 554-34 1 330-39 151-54 276 579 615-50 120-57 1.8 07.01-71 07.01 K Asparagus 3 578 682-35 217-92 520-16 59-61 108 431 241-89 46-77 1.9 07.01-73 07.01 L Artichokes 1 578 303-06 96-43 229-51 26-38 47 970 107-26 20-60 1.10 07.01-751 07.01-77 f 07.01 M Tomatoes 917 176-95 56-48 135-54 15-44 28 179 62-71 12-28 1.11 07.01-81 I 07.01-821 07.01 P I Cucumbers 295 56-89 18-16 43-58 4-96 9 060 20-16 3-95 1.12 07.01-93 07.01 S Sweet peppers 1 378 265-80 84-83 203-60 23-19 42 327 94-19 18-45 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 845 163-05 52-08 124-90 . 14-22 25 965 57-78 11-32 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 887 169-30 54-06 128-53 14-84 26 842 60-12 11-94 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-88 81-10 193-02 22-19 40 343 90-21 17-32 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 467 282-99 90-32 216-77 24-69 45 065 100-29 19-64 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 494 94-24 30-09 71-84 8-23 14 976 33-41 6-45 2.3 ex 08.01-60' ex 08.01 D Avocados , fresh 2 906 560-64 178-93 429-44 48-91 89 278 198-68 38-92 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 6 988 1 347-89 430-20 1 032-47 117-60 214 644 477-67 93-57 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-56 120-01 287-06 32-91 59 229 13316 26-47 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Nayelates, Salustianas , Vernas, Valencia lates, Maltese , Shamoutis, Ovalis , Trovita and Hamlins 2 008 387-41 123-65 296-75 33-80 61 694 137-29 26-89 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 688 325-61 103-92 249-41 28-41 51 851 115-39 22-60 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 593 113-60 36-10 86-37 9-90 17821 40-06 7-96 2.6.2 08.02-31  Mandarins and Wilkings 1 236 237-41 75-54 179-79 20-66 37 578 84-03 16-13 2.6.3 08.02-32 :  Clementines 785 150-79 47-98 114-19 13-12 23 867 53-37 10-25 2.6.4 08.02-34 I 08.02-37 f  Tangerines and others 2 205 425-35 i 13^75 325-81 37-11 67 735 150-73 29-53 27 . 8 . 81 Official Journal of the European Communities No L 244/ 11 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2 365 456-18 145-60 349-43 39-80 72 645 161-66 31-67 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 676 323-32 103-19 247-66 28-21 51 487 114-58 22-44 2.8.2 ex 08.02-70  pink 2 330 449-54 143-48 344-35 39-22 71 588 159-31 31-20 2.9 08.04-11 08.04-19 08.04 A I Table grapes 3 499 674-99 215-43 517-03 58-89 107 489 239-20 46-86 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 378 265-92 84-87 203-69 23-20 42 346 94-23 18-46 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 815 157-34 50-22 120-52 13-72 25 056 55-76 10-92 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 346-11 110-47 265-12 30-19 55 117 122-65 24-02 2.13 ex 08.07-32 ex 08.07 B Peaches 1 322 253-25 80-49 192-55 22-07 39 729 89-32 17-75 2.14 ex 08.07-32 ex 08.07 B Nectarines 3 032 584-89 186-68 448-02 51-03 93 140 207-27 40-60 2.15 08.07-51 } 08.07-55 J 08.07 C Cherries 3 482 667-04 212-02 507-17 58-15 104 643 235-27 46-77 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 1 687 325-49 103-88 249-32 28-40 51 833 115-35 22-59 2.17 08.08-11 1 08.08-1 5 I 08.08 A Strawberries 1 839 350-69 112-00 267-34 30-63 55 728 124-32 24-03 2.18 08.09-11 ex 08.09 Water melons 310 59-94 19-13 45-92 5-23 9 546 21-24 4-16 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 440 277-83 88-67 212-81 24-24 44 243 98-45 19-28 2.20 ex 08.09-90 ex 08.09 Kiwis 8 370 1 614-34 515-24 1 236-57 140-85 257 074 572-09 112-07